Pee Ctjriam
Opinion,
In this appeal from the denial by the Board of Probation and Parole (Board) of the request of Robert Lowe (Petitioner) for administrative review pursuant to 37 Pa. Code §71.5 (h), reference is made to evidence adduced at the full Board violation hearing. Petitioner’s brief states that the only direct evidence regarding Petitioner’s alleged violations of parole conditions was the statement of Geneva Quarles, the purported victim of Petitioner’s actions. Petitioner’s brief states that that statement was recanted by Ms. Quarles at the Board’s hearing.
The Board’s brief avers that an inculpatory statement by the Petitioner, a copy of which is attached to the Board’s brief, was read into the record at the hearing by a detective.
Although the Board’s certificate to this Court regarding the record indicates that a tape was made of the Board’s hearing, neither the tape nor a transcription thereof has been furnished to us.
*650In view of the conflicting allegations as to the evidence received at the Board’s hearing, we will direct the Board, pursuant to Pa. R.A.P. 1952(b) to furnish us with a transcription of the hearing to enable us to perform our appellate review.
Per Curiam Order
It is ordered that the Board of Probation and Parole promptly furnish to this Court a transcription of the violation hearing of Robert Lowe conducted August 26,1982.
Jurisdiction retained.